Title: From Thomas Jefferson to Joseph Carrington Cabell, 4 February 1826
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


Dear Sir
Monticello
Feb. 4. 26.
I recieved yesterday the joint letter of our colleagues of Jan. 26. and your separate one of the 30th. the vote of the house of delegate was too decisive to leave any further expectations from that quarter, or doubt of the necessity of winding up our affairs and ascertaining their ground. I went immediately to the University and advised the Proctor, to engage in no new matter which could be done without, to stop every thing unessential in hand, and to reserve all his funds for the book room of the Rotunda and the Anatomical theatre. till the latter is in a condition for use there can never be a dissection of a single subject, nor until the bookroom and cases be completely done can we open another box of books. we have now 5 boxes on hand from Paris unopened, 5 more from the same place are supposed to be arrived in Richmond, 7. from London are arrived at Boston, and a part of those from Germany are now in  Boston. all these, and others still to arrive must remain unopened until the room is ready, which unfortunately cannot be till the season will admit of plaistering, and the joiner’s work goes on so slow that it is doubtful if that will be ready as soon. the arresting all avoidable expence is the more necessary; as our application to Congress for a remission of duties (3000.D) has past the committee of claims by a majority of a single vote only, and has still a long guantlet to run. we have however one certain supplementory resource for present purposes in the rents for dormitories and the other buildings. I learnt yesterday from the Proctor that about 130. Students were arrived of which ⅔ were new-comers, that there are still about 60. old ones to arrive, who had engaged for another year and if the same proportion of new comers should still come in it would make upwards of 300., whose rents with those of the hotels would amount to 7444.D. I doubt however whether Charlottesville can accomodate the 84 in addition to our 216. they seem confident they can and are making great exertions.Whatever fund may be contemplated for the intermediate Colleges I should be sorry to see any of it diverted from the impartial & general object. I know no principle of distribution which can be adopted for the second grade of schools but that of placing one within a days ride of every man, say in districts of about 80. miles square below the North mountain which would give them 7. and leave 3. for the sparse population beyond that, which would be done by your bill. if the 155,000.D. remaining of the payment by Congress be applied to this object it will give 10,000.D to each of these, ⅓ of which will be enough for their buildings, and an interest of 400.D. a year will remain for 2. tutors in aid of their tuition fees. I do not think these colleges will have more than 30. pupils each. 24. such schools as proposed by mr Garland, with 5000.D. each would  not have enough to do more than maintain one Connecticut teacher. on our plan there would remain 55,000.D. to enlarge the University  accomodations, and put that, by it’s increased rents on a footing to carry itself on for ever, without ever needing the aid of another Dollar from the public.I hope you have not lost sight of the annual tabular report of the Primary schools, necessary as a preliminary to perfect that branch of the general system of education. ever & affectionately yoursTh: Jefferson